Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:
    PNG
    media_image1.png
    339
    692
    media_image1.png
    Greyscale

None of the prior art references disclose the claimed pattern forming process as recited in claim 1 wherein the chemically amplified positive resist composition comprising the components (A) thru (D) wherein the exposed resist film is dry etched with an oxygen-containing gas for development.
None of the listed art disclose a development step by dry etching.
Accordingly, claims 1-6, and 8-11 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 AKIMOTO (2013/0337161) discloses the use of polyvinyl alcohol and polyvinyl alkyl ethers a dispersants and stabilizers in a coating material.
MISUMI et al (2009/0291393) disclose polyvinyl alcohol and polyvinyl alkyl ethers as plasticizers in a resist composition comprising polyhydroxystyrene having acid labile pendant groups, wherein the positive photoresist composition comprises an alkali-soluble resin, a quinone diazide photosensitive compound, and a plasticizer which can be alkali-soluble acrylic resin or alkali-soluble vinyl resin.  The photoresist composition is exposed, developed then the substrate is etched with a reactive gas.  	
TSUCHIMURA et al (2011/0171577) report actinic ray-sensitive resin compositions comprising a plasticizer in paragraph [0534], which imply to the skilled artisan that alkali-soluble resins as disclosed in MISUMI et al may successfully be used in such as resist composition.
YAMASHITA et al (5,783,342) disclose dry etching methods wherein silylation of an exposed resist composition will form a negative image upon RIE with an O2 plasma gas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
November 4, 2021